Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the response to this Office action, the Office respectfully requests that support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line numbers in the specification and/or drawing figure(s). This will assist the Office in prosecuting this application.

The Office has cited particular figures, elements, paragraphs and/or columns and line numbers in the references as applied to the claims for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant, in preparing the responses, to fully consider each of the cited references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage disclosed by the Office.
Status of Claims
-	Applicant's Amendment filed June 9, 2022 is acknowledged.
-	Claim(s) 1, 9, 10, 13 is/are amended
-	Claim(s) 1-13 is/are pending in the application.

All previously outstanding objections and rejections to the Applicant’s disclosure and claims not contained in this Action are hereby respectfully withdrawn by the Examiner.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “4” has been used to designate “eye” in figure 2 and “USB-connector” in figure 6
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following informalities: “20” has been used to designate “location image” in paragraph 0019, “display image” in paragraph 0019 and “this image” in paragraph 0061.  Specifically, paragraph 0019 indicates “The headset 14 comprises a display screen 18 attached to the housing 30 on which a display image 20 is displayed” and “The headset 14 comprises a microprocessor 27 having an internal IMU 8 mounted to the housing 30 which processes a location image 20 captured by the camera 28 to determine a position and orientation of the participant which is used to generate the display image 20 on the display.” As best understood by Examiner, “location image” and “display image” appear to describe two different elements, a displayed image and a camera captured image that is used to determine position and orientation of a participant.  Further, paragraph 0061 indicates “The projected target pattern 39 can consist of a set of lines that intersect at known locations, such as the following pattern 39. In this image 20, the thick black lines represent areas where IR light is projected and the thin black lines represent an optional extent for the diffuse projection material.”  Examiner is unable to discern which figure “this image” references since none of the figures appear to have both thin black lines and thick black lines.
“34” has been used to designate “software undistortion filter” in paragraph 0058 and “privacy filter” in paragraph 0019.
Paragraph 0019 appears to describe element 34 as a privacy filter (“The headset 14 comprises a privacy filter 34 disposed in front of the screen 18 so only the display image 20 on the display can be viewed by the participant and no other display images on any other display screen 18 of other disciplines can be viewed.”) and paragraph 0058 describes element 34 as software undistortion filter (“Because a wide-angle lens 29 is used, a software undistortion filter 34 is applied to the captured video image 20, to undo the image 20 distortion caused by the wide-angle lens 29.”). It appears that privacy filter and software undistortion filter could not be realized by a same element since each are used for two different aspects of the invention.  Clarification is required.
“39” has been used to designate “projected target pattern 39 can consist of a set of lines that intersect at known locations, such as the following pattern 39” in paragraph 0061 with respect to figure 4 and temporal bursts in paragraph 0068 with respect to figure 5.
Paragraph 0061 indicates “The projected target pattern 39 can consist of a set of lines that intersect at known locations, such as the following pattern 39. In this image 20, the thick black lines represent areas where IR light is projected and the thin black lines represent an optional extent for the diffuse projection material.”

It appears that perhaps the passage refers to figure 4.  However, figure 4 does not include any thin black lines. Therefore, the scope of the features being described is unclear.
Paragraph 0088 indicates “The headset 14 is altered such that a thin transparent plate 9 is placed between the display screen 18 and the transparent focusing mirror 36. The plate material is chosen such that it is transparent to visible light, while being reflective in near infrared. In one embodiment, the plate is a dichroic mirror 36. “

It is not clear from the above description how plate 9 may be the mirror 36 while being placed between the display 18 and the mirror 36.

    PNG
    media_image1.png
    675
    787
    media_image1.png
    Greyscale


Clarification is required.
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Objections
Examiner respectfully withdraws the objection to the claims.  Applicant’s amendment has rendered the objections moot.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
Synchronizer (claim 1, 6, 7, 13)
Paragraph 0022 “synchronizer may include one or more infrared LEDs 44. The synchronizer 
may include a timer 46 to modulate the LEDs 44 to provide a periodic flashing synchronization signal”
Locator (claim 13)
Paragraph 0021 “locator 26 may include an infrared laser 38”


Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 1-11, 13 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Claim 1 recites “ A system for a synchronized shared mixed reality for co-located participants of an audience in an auditorium comprising: a plurality of mixed reality headsets, each of which has a display screen on which a corresponding display image is displayed in synchronization with all display screens of the plurality of headsets and also a sensor which receives a location signal , the sensor includes a camera; a synchronizer which produces the synchronization signal that is received by the receiver of each headset; and a locator which produces the location signal for the sensor which is received by the sensor, the locator includes a projector, which is fixed in place, that produces a target pattern in the auditorium which all the cameras of the plurality of mixed reality headsets are looking toward, the sensor combining the location signal and positions of key tracking points in the patter of an image of the camera to determine a position and orientation of the participant which is used to generate the display image that is displayed and a receiver, wherein the participants in the auditorium all experience a same shared immersive computer animated and spatial audio cinematic content, with each participant seeing and hearing the experience from each participants own unique perspective in the auditorium, as though the shared content by the participants were physically present in the auditorium itself. “
The metes and bound for which protection is sought are not clear because, the claim appears to require “a corresponding display image is displayed in synchronization with all display screens” and “wherein the participants in the auditorium all experience a same shared immersive computer animated and spatial audio cinematic content, with each participant seeing and hearing the experience from each participants own unique perspective in the auditorium, as though the shared content by the participants were physically present in the auditorium itself.”
Applicant’s amendment has introduced “corresponding” display image to the claim language.  However, Examiner is unable to discern from Applicant’s specification how to interpret “corresponding” as used in the claim language since the specification does not appear to use “corresponding” with respect to “display image”.  Specifically, Examiner is unable to discern from Applicant’s disclosure whether the claim is intended to encompass each audience member is provided an image that is the same for everyone (as if the image is just for them but every member sees same image), closer or further away from each member depending upon their position in the audience (virtually representing images as if presenting in a theatre), specific to each member (virtually representing image as if member is present within the image such that each user sees an object from their individual perspective in a 3D manner).
The claim recites “a corresponding display image”, “shared immersive computer animated and spatial audio cinematic content” and “seeing and hearing the experience from each participants own unique perspective”.  However, Applicant’s description does not appear to elaborate on how “a corresponding display image” that is displayed in synchronization with all display screens can also provide each participant seeing and hearing the experience from each participants own unique perspective. If all display screens synchronously display “a corresponding display image”, wouldn’t each participant display receive the same image?  Specifically, “a corresponding display image” appears to require one image and “unique perspective” appears to require each participant receiving a unique image. However, Applicant’s description does not appear to elaborate with respect to the newly introduced language of “a corresponding display image” such that the metes and bounds for which protection is sought may be discerned from the claim language in view of Applicant’s description.
Examiner respectfully notes that Applicant’s disclosure does not appear to include language which can be readily mapped to the claimed features.  For example, the disclosure does not appear to include the terms “a corresponding display image”  Further, it is not clear which portion of Applicant’s original disclosure supports “a corresponding display image”.  
Examiner respectfully reminds Applicant that claim language should be consistent with Applicant’s original disclosure.  (see 37 CFR 1.75 (a), (d) (1) The claim or claims must conform to the invention as set forth in the remainder of the specification and the terms and phrases used in the claims must find clear support or antecedent basis in the description so that the meaning of the terms in the claims may be ascertainable by reference to the description ).   
It is not clear how to construe “as though the shared content by the participants were physically present in the auditorium itself”.  Applicant’s disclosure appears to present an image while participants are seated in an auditorium (see figure 7-8).  Does the claim intend to encompass three-dimensional content that provides a unique perspective to each participant such that a portion of images presented for each participant’s unique perspective could include objects which are unseen by some participants because an object is displayed in a three-dimensional manner to be behind a participant for example seated in a front row? If yes, which portion of Applicant’s original disclosure describes three-dimensional display of unique perspectives as recited in the claim to include “a corresponding display image is displayed in synchronization with all display screens” and “wherein the participants in the auditorium all experience a same shared immersive computer animated and spatial audio cinematic content,”.
Claims 13 recites similar claim limitations as claim 1, and thus are rejected under similar rational as claim 1 detail above.
Claim 1, recites “A system for a synchronized shared mixed reality for co-located participants of an audience in an auditorium comprising: a plurality of mixed reality headsets, each of which has a receiver, a display screen on which a corresponding display image is displayed in synchronization with all display screens of the plurality of headsets and also a sensor which receives a location signal, the sensor includes a camera; a synchronizer which produces the synchronization signal that is received by the receiver of each headset; and a locator which produces the location signal for the sensor which is received by the sensor, the locator includes a projector, which is fixed in place, that produces a target pattern in the auditorium which all the cameras of the plurality of mixed reality headsets are looking toward, the sensor combining the location signal and positions of key tracking points in the pattern of an image of the camera to determine a position and orientation of the participant which is used to generate the display image that is displayed, wherein the participants in the auditorium all experience a same shared immersive computer animated and spatial audio cinematic content, with each participant seeing and hearing the experience from each participants own unique perspective in the auditorium, as though the shared content by the participants were physically present in the auditorium itself.”       
The metes and bounds for which protection is sought are not clear.  Specifically, it is not clear from the claim language at lines 3-7 whether each headset has “a sensor” or there is a single sensor for all headsets.  Claim 1, lines 5-6 recite “the sensor includes a camera”.  Claim 1, line 11 recites “which all the cameras of the plurality of mixed reality headsets are looking toward””.  Claim 1, lines 11-14 recite “the sensor combining the location signal and positions of key tracking points in the pattern of an image of the camera to determine a position and orientation of the participant which is used to generate the image that is displayed”
Claim 1, lines 10-19 switch between singular “the sensor”, “the pattern of an image of the camera to determine a position and orientation of the participant which is used to generate the image that is displayed” and plural “the participants”. 
Dependent claims 2-11 inherit the deficiencies of the respective parent claim.
Clarification is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-5, 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mao et al, U.S. Patent Publication No. 2016/0093108 in view of DeFaria et al, U.S. Patent Publication No. 2019/0342632 and Fei et al, U.S. Patent Publication No. 2016/0261300.

Consider claim 1, Mao teaches a system for a synchronized shared mixed reality (see Mao paragraphs 0019-0020, 0120 where real-world objects are coordinated with virtual environment scene) for co-located participants of an audience in an auditorium comprising: a plurality of mixed reality headsets, each of which has 

a receiver (see Mao figure 8, 1132 Wifi, 1334 Bluetooth, 1336 communication link, 1140 ultra sonic communication and paragraphs 0077-0078, 0125, 0134 where a WiFi module 1332 is included for enabling connection to the Internet via wireless networking technologies. Also, the head-mounted display 102 includes a Bluetooth module 1334 for enabling wireless connection to other devices. A communications link 1336 may also be included for connection to other devices. In one embodiment, the communications link 1336 utilizes infrared transmission for wireless communication. In other embodiments, the communications link 1336 may utilize any of various wireless or wired transmission protocols for communication with other devices), 

a display screen on which a corresponding display image is displayed in synchronization with all display screens of the plurality of headsets (see Mao figure 3A, elements U1, U2 users, 102, 102’ HMD, and paragraph 0084-0089 where for example a view of a display screen on a HMD 102 of a first user used for rendering content from a virtual environment scene provided by an interactive application, such as a video gaming application, and sharing of the content with HMDs 102' and other display devices 111 of other users that are co-located, in one embodiment is disclosed) and 

also a sensor which receives a location signal, the sensor includes a camera (see Mao figure 8, elements 1308 position & orientation module/inertial sensor, 1310 magnetometer, 1312 accelerometer, 1314 gyroscope, 1316 camera, 1318 depth camera, and paragraphs 0075-0076, 0103, 0119, 0127-0132, 0136, 0150-0153 where user interaction detected in relation to the objects/scenes rendered in the VR space of the HMD 102 is transmitted to the input interpreter module 257. In some embodiment, user interaction may be provided as gestures or may be in the form of input provided through a controller or other input devices. The input is interpreted by the input interpreter 257 to define actions that need to be taken by a VR object(s) or toward a VR object presented in the VR scene or actions that need to be taken within the VR scene. Such actions are directed toward modifying an outcome of the interactive application 261 that provides content for the VR scene. The input interpreter 257 may include an object tracker sub-module 257a that is used to track the location, position, orientation of the real-world objects, such as a controller, HMD, etc., and user's limbs, such as hands, legs, etc., that are used to provide input to the interactive application 261. The object tracker 257a may receive tracking information of the real-world objects from one or more cameras disposed in the HMD 102 or external to the HMD 102. The input interpreter 257 may analyze the tracking information to determine the type of input provided by the HMD 102, the controller, other input devices and/or the user and transmits this information to the VR space content modifier module 259.);

a synchronizer which produces the synchronization signal that is received by the receiver of each headset (see Mao paragraphs 0077-0078 where request service module 255 may request the VR space content modifier module 259 to synchronize the content presented in the VR space, second VR space of the first and the second users so that the first and the second users are viewing the same content.  the content identified for sharing may be directly transmitted from the first user's HMD 102 to the second user's HMD 102. In this embodiment, a processor disposed within the HMD 102 may interact with the sub-modules (for e.g., request service module, content generator module and the content modifier module) of the content sharing application 250 executing within the HMD 102 to share content presented in the VR space of the first user by transmitting the content rendering in the first user's VR space directly to the second VR space defined in the second user's HMD 102. In an alternate embodiment, the content sharing application 250 executing on an external computing device may receive a signal or instruction to share the content with the second user's HMD and, in response, transmits the content to the second user's HMD 102); and 

wherein the participants in the auditorium all experience a same shared immersive computer animated and spatial audio cinematic content, with each participant seeing and hearing the experience from each participants own unique perspective in the auditorium, as though the shared content by the participants were physically present in the auditorium itself (see Mao figure 3A, elements U1, U2 users, 102, 102’ HMD, and paragraph 0084-0089 where for example a view of a display screen on a HMD 102 of a first user used for rendering content from a virtual environment scene provided by an interactive application, such as a video gaming application, and sharing of the content with HMDs 102' and other display devices 111 of other users that are co-located, in one embodiment is disclosed).

Mao is silent regarding a locator which produces the location signal for the sensor which is received by the sensor, the locator includes a projector, which is fixed in place, that produces a target pattern in the auditorium which all the cameras of the plurality of mixed reality headsets are looking toward, the sensor combining the location signal and positions of key tracking points in the pattern of an image of the camera to determine a position and orientation of the participant which is used to generate the display image that is displayed.  Mao does disclose tracking position of real world objects using one or more cameras and synchronizing the position of real world objects with the virtual environment (see Mao paragraph 0020).  Further, Mao discloses using lights or visual indicators to determined position of objects as well as an infrared camera (see Mao paragraph 0057).

In the same field of endeavor, shared augmented/virtual reality, DeFaria teaches sensing fiducial markers comprising image-based patterns or IR emitters on real world objects that are tracked by participants headsets so as to determine a participant’s position with respect to a real world object (see DeFaria paragraph 0119).  

Further, in the same field of endeavor, Fei teaches tracking with an IR projector to project patterns onto objects using IR laser light projector (see Fei paragraphs 0078, 0063-0066 and figure 2C).  One of ordinary skill in the art would have been motivated to have modified Mao to have an infrared laser projector to project patterns on to objects in a room such as walls, floors and people so as to facilitate efficient and accurate tracking using fiducial markers so as to facilitate synchronizing position of real world objects with a virtual environment using known techniques with predictable results.

Incorporation of the teachings of Fei and DeFaria would have resulted in a locator which produces the location signal for the sensor which is received by the sensor, the locator includes a projector (see Fei figure 2C, element 222 and paragraph 0063 where Apparatus 222 may be an IR projector, illuminator, or emitter, which projects IR patterns 230a onto, e.g., walls, floors, and people in a room), which is fixed in place (see Fei paragraph 0064 where 222 may also be fixed to any position in the room), that produces a target pattern in the auditorium which all the cameras of the plurality of mixed reality headsets are looking toward (see Fei figure 2C, element 230a patterns), the sensor combining the location signal and positions of key tracking points in the pattern of an image of the camera to determine a position and orientation of the participant (see DeFaria paragraph 0119) which is used to generate the display image that is displayed (see Mao paragraph 0020, 0057).

Consider claim 2, Mao as modified by DeFaria and Fei teaches all the limitations of claim 1 and further teaches wherein the sensor includes a near infrared camera mounted on each headset (see Mao figure 8, 1316, 1318 camera, depth camera and paragraph 0057).

Consider claim 3, Mao as modified by DeFaria and Fei teaches all the limitations of claim 2 and further teaches wherein the locator includes an infrared laser (see Fei paragraphs 0078, 0063-0066 and figure 2C).

Consider claim 4, Mao as modified by DeFaria and Fei teaches all the limitations of claim 3 and further teaches wherein the locator includes a pattern generator mounted on the infrared laser which produces infrared tracking data from light from the infrared laser passing through the pattern generator (see Fei figure 2C, element, 222 apparatus, 230a patterns and paragraphs 0070 where patterns may include “L” shaped units, fixed dot patterns, bar codes, and quick response codes.).

Consider claim 5, Mao as modified by DeFaria and Fei teaches all the limitations of claim 4 and further teaches including a diffuse projection surface upon which the infrared tracking data is projected by the infrared laser (see Fei figure 2C and paragraph 0063-0066 where Apparatus 222 may be an IR projector, illuminator, or emitter, which projects IR patterns 230a onto, e.g., walls, floors, and people in a room. Therefore, the patterns are widely spread or scattered throughout the room on the walls, floors, and people corresponding to projection upon a diffuse surface).

Consider claim 13, Mao teaches a method for a synchronized shared mixed reality for co-located participants of an audience in an auditorium comprising the steps of:  putting mixed reality headsets on the co-located participants (see Mao figure 3A, elements U1, U2 users, 102, 102’ HMD, and paragraph 0084-0089 where for example a view of a display screen on a HMD 102 of a first user used for rendering content from a virtual environment scene provided by an interactive application, such as a video gaming application, and sharing of the content with HMDs 102' and other display devices 111 of other users that are co-located, in one embodiment is disclosed)

receiving with a sensor on each headset a location signal to determine a position and orientation of the participant which is used to generate the display image that is displayed (see Mao figure 8, elements 1308, 1310, 1312, 1314, 1316, 1318 position & orientation module/inertial sensor, camera, depth camera and paragraphs 0075-0076, 0103, 0119, 0127-0132, 0136, 0150-0153 where User interaction detected in relation to the objects/scenes rendered in the VR space of the HMD 102 is transmitted to the input interpreter module 257. In some embodiment, user interaction may be provided as gestures or may be in the form of input provided through a controller or other input devices. The input is interpreted by the input interpreter 257 to define actions that need to be taken by a VR object(s) or toward a VR object presented in the VR scene or actions that need to be taken within the VR scene. Such actions are directed toward modifying an outcome of the interactive application 261 that provides content for the VR scene. The input interpreter 257 may include an object tracker sub-module 257a that is used to track the location, position, orientation of the real-world objects, such as a controller, HMD, etc., and user's limbs, such as hands, legs, etc., that are used to provide input to the interactive application 261. The object tracker 257a may receive tracking information of the real-world objects from one or more cameras disposed in the HMD 102 or external to the HMD 102. The input interpreter 257 may analyze the tracking information to determine the type of input provided by the HMD 102, the controller, other input devices and/or the user and transmits this information to the VR space content modifier module 259.); 

producing with a synchronizer a synchronization signal that is received by a receiver of each headset to synchronize whatever is 

displaying a correspond display image on a display screen of each of a plurality of mixed reality headsets in synchronization with all display screens of the plurality of headsets (see Mao figure 3A, elements U1, U2 users, 102, 102’ HMD, and paragraph 0084-0089 where for example a view of a display screen on a HMD 102 of a first user used for rendering content from a virtual environment scene provided by an interactive application, such as a video gaming application, and sharing of the content with HMDs 102' and other display devices 111 of other users that are co-located, in one embodiment is disclosed), 

wherein the participants in the auditorium all experience a same shared immersive computer animated and spatial audio cinematic content, with each participant seeing and hearing the experience from each participants own unique perspective in the auditorium, as though the shared content by the participants were physically present in the auditorium itself (see Mao figure 3A, elements U1, U2 users, 102, 102’ HMD, and paragraph 0084-0089 where for example a view of a display screen on a HMD 102 of a first user used for rendering content from a virtual environment scene provided by an interactive application, such as a video gaming application, and sharing of the content with HMDs 102' and other display devices 111 of other users that are co-located, in one embodiment is disclosed).

Mao is silent regarding producing with a locator the location signal for the sensor which is received by the sensor.  Mao is silent regarding a locator which produces the location signal for the sensor which is received by the sensor.  Mao is silent regarding producing with a projector a target pattern in the auditorium which each camera on each headset is looking toward.  Mao does disclose tracking position of real world objects using one or more cameras and synchronizing the position of real world objects with the virtual environment (see Mao paragraph 0020).  Further, Mao discloses using lights or visual indicators to determined position of objects as well as an infrared camera (see Mao paragraph 0057).

In the same field of endeavor, shared augmented/virtual reality, DeFaria teaches sensing fiducial markers comprising image-based patterns or IR emitters on real world objects that are tracked by participants headsets so as to determine a participant’s position with respect to a real world object (see DeFaria paragraph 0119).  Further, in the same field of endeavor, Fei teaches tracking with an IR projector to project patterns onto objects using IR laser light projector (see Fei paragraphs 0078, 0063-0066 and figure 2C).  One of ordinary skill in the art would have been motivated to have modified Mao to have an infrared laser projector to project patterns on to objects in a room such as walls, floors and people so as to facilitate efficient and accurate tracking using fiducial markers so as to facilitate synchronizing position of real world objects with a virtual environment using known techniques with predictable results.

Incorporation of the teachings of Fei and DeFaria would have resulted in a locator which produces the location signal for the sensor which is received by the sensor, the locator includes a projector (see Fei figure 2C, element 222 and paragraph 0063 where Apparatus 222 may be an IR projector, illuminator, or emitter, which projects IR patterns 230a onto, e.g., walls, floors, and people in a room), that produces a target pattern in the auditorium which all the cameras of the plurality of mixed reality headsets are looking toward (see Fei figure 2C, element 230a patterns), the sensor combining the location signal and positions of key tracking points in the pattern of an image of the camera to determine a position and orientation of the participant (see DeFaria paragraph 0119) which is used to generate the display image that is displayed (see Mao paragraph 0020, 0057).

Claim 6-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mao et al, U.S. Patent Publication No. 2016/0093108, DeFaria et al, U.S. Patent Publication No. 2019/0342632 and Fei et al, U.S. Patent Publication No. 2016/0261300 in view of Bortz et al, U.S. Patent Publication No. 2019/0212106.

Consider claim 6, Mao as modified by DeFaria and Fei teaches all the limitations of claim 5.  Mao is silent regarding wherein the synchronizer includes one or more infrared LEDs.  Mao does disclose wireless communication of data (see Mao paragraph 0134 where communications link 1336 may also be included for connection to other devices. In one embodiment, the communications link 1336 utilizes infrared transmission for wireless communication.)

In a related field of endeavor, Bortz teaches an optical communication system using infrared optical signals produced using LEDs or other optical sources (see Bortz figures 22-23 and paragraph 0133, 0214-0220, 0303-0306).  One of ordinary skill in the art would have been motivated to have modified Mao to have included one or more infrared LEDs so as to facilitate wireless optical communication as suggested by Mao and disclosed by Bortz using known techniques with predictable results.

Consider claim 7, Mao as modified by DeFaria, Fei and Bortz teaches all the limitations of claim 6 and further teaches wherein the synchronizer includes a timer to modulate the LEDs to provide a periodic flashing synchronization signal (see Bortz figures 22-23 and paragraph 0133-0135, 0214-0220, 0303-0306 specifically figures 22-23 where optical power is varied to periodically flash so as to provide optical data signals.  And paragraph 0134 where optical transmitter assembly (OTA) supplies timing pulses to its optical transmitters (OT)).

Claim 8-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mao et al, U.S. Patent Publication No. 2016/0093108, DeFaria et al, U.S. Patent Publication No. 2019/0342632, Fei et al, U.S. Patent Publication No. 2016/0261300 and Bortz et al, U.S. Patent Publication No. 2019/0212106 in view of Liao, U.S. Patent Publication No. 20190227693.

Consider claim 8, Mao as modified by DeFaria, Fei and Bortz teaches all the limitations of claim 7.  Mao is silent regarding an infrared module with a photodiode that plugs into a headset dataport of the headset.  

In a related field of endeavor, Liao teaches that light emitting diodes (LEDs) on the controller and the HMD worn by the user emit lights, an external camera captures images, and then the computer analyzes the images so as to determine the positions of the controller and HMD (see Liao paragraph 0004).  One of ordinary skill in the art would have been motivated to have incorporated a photodiode mounted on the HMD as suggested by Liao so as to facilitate capturing  images for analysis to determine positions of the controller and HMD using known techniques with predictable results.

Consider claim 9. Mao as modified by DeFaria, Fei,  Bortz and Liao teaches all the limitations of claim 8 and further teaches wherein the sensor includes a computer microprocessor with an IMU (inertial measurement unit associated with each headset (see Mao paragraph 0020, 0075, 0131 where object tracker 257a may receive tracking information of the real-world objects from one or more cameras disposed in the HMD 102 or external to the HMD 102. And figure 3, 300 motion sensor and paragraph 0068 where motion input 318, by way of example, may include gestures or movement of the HMD 102 that can be obtained from a motion sensor 300 included in the HMD 102, or from image capture device 108 as it captures images of the user or the HMD 102. The motion sensor may process motion input from inertial sensors, such as gyroscopes, magnetometer, accelerometer, etc., disposed in the HMD 102. The game engine 320 receives inputs from the motion sensor and/or the image capture device 108, processes the input, in accordance to the configuration of the game engine, to update the game state of the video game. And  figure 8, 1300 processor, 1308 position & orientation module/inertial sensor).

Consider claim 10, Mao as modified by DeFaria, Fei,  Bortz and Liao teaches all the limitations of claim 9 and further teaches wherein the computer microprocessor uses the IMU and infrared tracking data captured by the infrared camera to generate the display image on the display screen of each headset as well as correct spatial audio (see Mao paragraphs 0069, 0144-0145, 0151 where video stream (and optionally audio stream) received by Clients 1410 is generated and provided by Video Server System 1420. As is described further elsewhere herein, this video stream includes video frames (and the audio stream includes audio frames). The video frames are configured (e.g., they include pixel information in an appropriate data structure) to contribute meaningfully to the images displayed to the user. As used herein, the term “video frames” is used to refer to frames including predominantly information that is configured to contribute to, e.g. to effect, the images shown to the user. Most of the teachings herein with regard to “video frames” can also be applied to “audio frames.”) so that the co-located participants both see and hear the display image from the co-located participants’ position and orientation in the auditorium (see Mao figure 8, elements 1308 position & orientation module/inertial sensor, 1310 magnetometer, 1312 accelerometer, 1314 gyroscope, 1316 camera, 1318 depth camera, and paragraphs 0075-0076, 0103, 0119, 0127-0132, 0136, 0150-0153 where user interaction detected in relation to the objects/scenes rendered in the VR space of the HMD 102 is transmitted to the input interpreter module 257. In some embodiment, user interaction may be provided as gestures or may be in the form of input provided through a controller or other input devices. The input is interpreted by the input interpreter 257 to define actions that need to be taken by a VR object(s) or toward a VR object presented in the VR scene or actions that need to be taken within the VR scene. Such actions are directed toward modifying an outcome of the interactive application 261 that provides content for the VR scene. The input interpreter 257 may include an object tracker sub-module 257a that is used to track the location, position, orientation of the real-world objects, such as a controller, HMD, etc., and user's limbs, such as hands, legs, etc., that are used to provide input to the interactive application 261. The object tracker 257a may receive tracking information of the real-world objects from one or more cameras disposed in the HMD 102 or external to the HMD 102. The input interpreter 257 may analyze the tracking information to determine the type of input provided by the HMD 102, the controller, other input devices and/or the user and transmits this information to the VR space content modifier module 259. paragraphs 0077-0078 where request service module 255 may request the VR space content modifier module 259 to synchronize the content presented in the VR space, second VR space of the first and the second users so that the first and the second users are viewing the same content.  the content identified for sharing may be directly transmitted from the first user's HMD 102 to the second user's HMD 102. In this embodiment, a processor disposed within the HMD 102 may interact with the sub-modules (for e.g., request service module, content generator module and the content modifier module) of the content sharing application 250 executing within the HMD 102 to share content presented in the VR space of the first user by transmitting the content rendering in the first user's VR space directly to the second VR space defined in the second user's HMD 102. In an alternate embodiment, the content sharing application 250 executing on an external computing device may receive a signal or instruction to share the content with the second user's HMD and, in response, transmits the content to the second user's HMD 102).

Consider claim 11, Mao as modified by DeFaria, Fei, Bortz and Liao teaches all the limitations of claim 10.  Mao is silent regarding the computer microprocessor produces a silhouette in the display image of a co-located participant.

In a related field of endeavor, augmented reality gaming, Bortz teaches displaying a ghost or “downed” icon over a player to represent a player’s killed state (see Bortz paragraph 0668).  One of ordinary skill in the art would have been motivated to have further modified Mao with the teachings of Bortz to display a ghost or “downed” icon over a player to represent a player’s killed state using known techniques with predictable results.

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fei et al, U.S. Patent Publication No. 20160261300 in view of DeFaria et al, U.S. Patent Publication No. 2019/0342632 and Mao et al, U.S. Patent Publication No. 2016/0093108.

Consider claim 12, Fei teaches a mixed reality headset for a participant of a 

a housing adapted to be on a head of a user (see Fei figure 9A, element 902 housing); 

a display screen attached to the housing on which a display image is displayed (see Fei paragraph 0121 where Housing 902 also includes a pair of lenses (not shown in the figures) and optionally a display device (which can be provided by the mobile device) configured to display a stereoscopic 3D image rendered by either the mobile device and/or by processing system 960. ; paragraph 0134 and figure 10G, element 1031 smart device); 

a privacy filter disposed in front of the screen so only the display image on the display can be viewed by the participant and no other display images on any other display screen of other participants can be viewed (see Fei figure 9A, housing, figure 10G where housing extends in front of display screen such that a user may only see the display and not the surroundings); 

a receiver mounted to the housing which receives a 



an infrared camera mounted on the housing (see Fei figure 4A, element 404 IR camera); and 

a microprocessor (see Fei figure 9B, element 970 processing system) having an internal IMU (internal measurement unit) (see Fei figure 9B, element 962 motion sensor) mounted to the housing which processes a location image from a target IR pattern in the room (see Fei figure 2C element 230a patterns) captured by the camera to determine a position and orientation of the participant which is used to generate the display image on the display (see Fei paragraphs 0054-0057 specifically for example paragraph 0057 where Processor 121 can also be configured to create an interactive experience for the user by, for example, acquiring information about a user action, and the rendering of the multimedia data through output devices 124 can be made based on the user action. In some embodiments, the user action can include a change of location of the user, which can be determined by processor 121 based on, for example, data from motion sensors, and tracking of features (e.g., salient features, visible features, objects in a surrounding environment, IR patterns described below, and gestures) from the graphical images.).

Fei is silent regarding synchronized shared mixed reality for co-located participants; receiving synchronization signal to synchronize the display image on the display with other display images on other display screens of other participants and a mirror mounted to the housing which focuses the display image on the display screen onto an eye of the participant, the display image including images of co-located participants in the room and their relative location.

In a related field of endeavor, DeFaria teaches a type of headset where an image is projected on the user's retina using controllable small lasers, mirrors or lenses (see DeFaria paragraph 0004).  Further, DeFaria teaches controlling AR/VR environment to provide proper perspective with respect to intervening objects such as theater seats and virtual audience members (see DeFaria paragraph 0136) One of ordinary skill in the art would have been motivated to have modified Fei to have projected an image on a user’s retina using mirrors so as provide a headset display using known techniques with predictable results.  Further, one of ordinary skill would have been motivated to have control of AR/VR environment to provide proper perspective with respect to intervening objects such as theater seats and virtual audience members.

In a related field of endeavor, Mao teaches synchronized shared mixed reality for co-located participants (see Mao figure 3A, elements U1, U2 users, 102, 102’ HMD, and paragraph 0084-0089 where for example a view of a display screen on a HMD 102 of a first user used for rendering content from a virtual environment scene provided by an interactive application, such as a video gaming application, and sharing of the content with HMDs 102' and other display devices 111 of other users that are co-located, in one embodiment is disclosed); receiving synchronization signal to synchronize the display image on the display with other display images on other display screens of other participants (see Mao paragraphs 0077-0078 where request service module 255 may request the VR space content modifier module 259 to synchronize the content presented in the VR space, second VR space of the first and the second users so that the first and the second users are viewing the same content.  the content identified for sharing may be directly transmitted from the first user's HMD 102 to the second user's HMD 102. In this embodiment, a processor disposed within the HMD 102 may interact with the sub-modules (for e.g., request service module, content generator module and the content modifier module) of the content sharing application 250 executing within the HMD 102 to share content presented in the VR space of the first user by transmitting the content rendering in the first user's VR space directly to the second VR space defined in the second user's HMD 102. In an alternate embodiment, the content sharing application 250 executing on an external computing device may receive a signal or instruction to share the content with the second user's HMD and, in response, transmits the content to the second user's HMD 102).  One of ordinary skill in the art would have been motivated to have further modified Fei with the teachings of Mao to synchronize multiple head-mounted displays for co-located users so as to facilitate a shared virtual reality experience.

Response to Arguments
Applicant's arguments filed June 9, 2022 have been fully considered but they are not persuasive.  
Examiner notes that Applicant’s amendments to the drawings and speciation fail to address all the objections made in the office action dated January 8, 2021.  Therefore the outstanding objections have been repeated above.
Regarding Applicant’s assertion that the additional structure is sufficient that the claims are not means plus function claims, Examiner notes that Applicant’s amendment did not introduce additional structure for “locator” in claim 13 nor for “synchronizer” in any of claims 1, 6, 7, 13.  Therefore, as best understood by Examiner interpretation of the claimed feature as a means plus function appears proper.
Regarding Applicant’s assertion that the amendment to claims 1 and 13 obviate the rejection under 35 USC 112 (b), Examiner respectfully disagrees.  Examiner respectfully reminds Applicant that claim language should be consistent with Applicant’s original disclosure.  (see 37 CFR 1.75 (a), (d) (1) The claim or claims must conform to the invention as set forth in the remainder of the specification and the terms and phrases used in the claims must find clear support or antecedent basis in the description so that the meaning of the terms in the claims may be ascertainable by reference to the description ).   
Applicant’s disclosure does not appear to include language which can be readily mapped to the claimed features.  For example, the disclosure does not appear to include the terms “a corresponding display image”  Further, it is not clear which portion of Applicant’s original disclosure supports “a corresponding display image”.  
Regarding Applicant’s assertion that the applied art does not teach the recited features, Examiner respectfully reminds Applicant that the claims have been rejected as obvious in view of the combined teachings of the prior art.
The test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). 
Specifically, Mao does disclose tracking position of real world objects using one or more cameras and synchronizing the position of real world objects with the virtual environment (see Mao paragraph 0020).  Further, Mao discloses using lights or visual indicators to determined position of objects as well as an infrared camera (see Mao paragraph 0057).  Mao clearly discloses a camera on the HMD (see Mao figure 8, camera and depth camera and figure 3, motion sensor paragraphs 0119, 0130-0131).
Regarding Applicant’s assertion that there is no requirement nor limitation that any of the participants of the videogame have to be collocated, nor all looking at a target pattern in the room which all the participants are in, Examiner respectfully directs Applicant’s attention to Mao figure 3A where participants are co-located and Fei figure 2C where patterns are projected for tracking.
Regarding Applicant’s assertion that the camera of Mao requires the camera to be focused on the participant, Examiner respectfully directs Applicant’s attention to paragraphs 0020, 0075, 0131 where coordinating positions includes tracking the position of the real world objects in the real world scene using one or more cameras and synchronizing the positions of the real world objects with the specific objects or positions in the virtual environment scene.  Therefore, as best understood by Examiner, Mao does not require images used to determine positioning to come only from an external camera.  Therefore, the combination of Mao with DeFaria and Fei does not remove the fundamental necessity in teaching from Mao because Mao expressly teaches receiving and processing images from a camera located on the HMD and a camera located external to the HMD.
Specifically, Fei teaches a target pattern provided by a projector that is fixed in place as detailed in the above rejection.
Mao has been modified with the teachings of DeFaria and Fei to incorporate the additional features so as to facilitate efficient and accurate tracking using fiducial markers so as to facilitate synchronizing position of real world objects with a virtual environment using known techniques with predictable results.
Regarding Applicant’s assertion that DeFaria does not require participants to be co-located, Examiner has relied upon Mao for this feature.  Regarding Applicant’s assertion that DeFaria does not require looking at a target pattern in the room which all the participants are in, Examiner has relied upon the combined teachings of Fei and DeFaria as detailed in the above rejection.
Regarding Applicant’s assertion that Fei fails to teach or suggest all co-located participants, Examiner has relied upon Mao for this teaching.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Regarding Applicant’s assertion “In view of the amendments to Claim 12, applicants respectfully traverse this rejection”, Examiner respectfully notes that claim 12 has not been amended in the submission dated June 9, 2022.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Bergeron, U.S. Patent Publication No. 20100253700 (real-time 3D interactions).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dorothy H Harris whose telephone number is (571)270-7539. The examiner can normally be reached Monday - Friday 8am - 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Boddie can be reached on 571-272-0666. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Dorothy Harris/Primary Examiner, Art Unit 2625